          Case 6:20-cv-01083-ADA Document 1-5 Filed 11/25/20 Page 1 of 1




Attachment to Civil Cover Sheet: Attorney Information

Max L. Tribble, Jr.
Texas State Bar No. 2021395
SUSMAN GODFREY L.L.P.
1000 Louisiana Street, Suite 5100
Houston, Texas 77002-5096
Telephone: (713) 651-9366
Fax: (713) 654-6666
mtribble@susmangodfrey.com

Kalpana Srinivasan (pro hac vice motion to be filed)
California State Bar No. 237460
SUSMAN GODFREY L.L.P.
1900 Avenue of the Stars, 14th Floor
Los Angeles, California 90067-6029
Telephone: (310) 789-3100
Fax: (310) 789-3150
ksrinivasan@susmangodfrey.com

Shawn Blackburn (pro hac vice motion to be filed)
Texas State Bar No. 24089989
SUSMAN GODFREY L.L.P.
1000 Louisiana Street, Suite 5100
Houston, Texas 77002-5096
Telephone: (713) 651-9366
Fax: (713) 654-6666
sblackburn@susmangodfrey.com

Bryce T. Barcelo (pro hac vice motion to be filed)
Texas State Bar No. 24092081
SUSMAN GODFREY L.L.P.
1000 Louisiana Street, Suite 5100
Houston, Texas 77002-5096
Telephone: (713) 651-9366
Fax: (713) 654-6666
bbarcelo@susmangodfrey.com




7747641v1/016955
